Citation Nr: 9905472	
Decision Date: 02/26/99    Archive Date: 03/03/99

DOCKET NO.  97-06 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York



THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart



ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1966 to 
January 1968. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the RO.  

(The issue of service connection for PTSD is the subject of 
the Remand portion of this document.)  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran is shown to be suffering from bilateral 
hearing disability which is shown as likely as not to be due 
to the exposure to acoustic trauma in service.  



CONCLUSION OF LAW

By extending the benefit of the doubt to the veteran, his 
bilateral hearing disability is due to disease or injury 
which was incurred in service.  38 U.S.C.A. §§ 1110, 5107, 
7104 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.102, 3.303 
(1998).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and capable of substantiation, and thus 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
When a veteran submits a well-grounded claim, VA must assist 
him in developing facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a).  The Board is satisfied that all available 
relevant evidence has been obtained regarding the claim, and 
that no further assistance to the veteran is required to 
comply with 38 U.S.C.A. § 5107(a).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet.App. 
49 (1990).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (1998).  

Results from a private audiological evaluation conducted in 
September 1976, approximately 9 years following the veteran's 
discharge from service, showed pure tone thresholds, in 
decibels, as follows:  

Hertz		500		1000		2000		3000		4000
Right		 5		 5		10		40		45	
Left		10		 5		25		45		45	

At this time, the veteran presented with complaints of 
hearing difficulty and tinnitus.  He also reported a feeling 
of fullness in his ears.  He further noted that, for several 
years, he had been working in a noisy area around a steam 
plant and that, prior to this work, he had been in the Armed 
Forces where he had been exposed to gunfire.  Based on an 
examination and the audiological evaluation, the examining 
physician diagnosed sensorineural hearing loss, high tone, 
due to acoustic trauma.  

In support of his claim, the veteran also submitted a lay 
statement from his wife which included her observations 
regarding the veteran's hearing difficulties.  She stated 
that the veteran's complaints regarding his hearing began in 
1968 upon his return from Vietnam.  

VA hearing testing performed in September 1996 showed that 
the veteran had a bilateral hearing disability for VA 
purposes.  It was noted by way of history that he had had 
both military and occupational noise exposure.  

Based on its review of the evidence as a whole, the Board 
finds that the "negative evidence" is at least balanced by 
the "positive evidence" that the veteran's bilateral 
hearing disability is due to the exposure to acoustic trauma 
in service.  

The Board concludes, by extending the benefit of the doubt to 
the veteran, that service connection for bilateral hearing 
loss is warranted.  



ORDER

Service connection for bilateral hearing loss is granted.  



REMAND

The veteran contends that he has PTSD as a result of 
incidents which allegedly occurred during his service in 
Vietnam.  In a statement dated in March 1997, the veteran 
described the stressors which he had encountered in Vietnam.  
He stated that his first sight upon reaching Vietnam was of 
body bags piled at the airport.  He noted that he constantly 
feared being killed or captured by the enemy and also worried 
about the other soldiers that were stationed there.  
According to the veteran, while stationed at Da Nang, every 
night he watched the flares and heard the mortar attacks of 
the enemy, and he listened to his fellow soldiers dying.  

In a subsequent statement included with his substantive 
appeal received in March 1998, the veteran reported that, 
during his time in Vietnam, he witnessed people being killed, 
but could not supply names because he did not always know 
them.  He also stated that from spring 1967 to winter 1968 he 
saw many people hurt from mines on his way to the base 
hospital.  

Statements from the veteran's private psychiatrist and a 
counselor from the Syracuse Vet Center showed a diagnosis of 
PTSD based on his military experiences in Vietnam.  The Board 
notes, however, that the RO has not attempted to verify the 
veteran's alleged stressors.  This development must be 
accomplished prior to appellate handling of this matter.  

In light of the foregoing, the Board is REMANDING this case 
for the following actions:  

1.  The RO should take appropriate steps 
in order to contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
PTSD since service.  After obtaining any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured, 
and associate them with the claims 
folder.  

2.  The RO should request from the 
veteran a statement containing as much 
detail as possible regarding the 
stressors to which he was exposed during 
his period of service.  He should be 
asked to provide specific details of the 
claimed stressful events during service, 
such as dates, places, detailed 
descriptions of the events, his service 
units, duty assignments and the names and 
other identifying information concerning 
any individuals involved in the events.  
He should be told that the information is 
necessary to obtain supportive evidence 
of the stressful events.  Based on the 
veteran's response, the RO should 
undertake to verify any reported stressor 
or stressful event in service, as noted 
by the veteran.  

3.  The RO should schedule the veteran 
for a VA psychiatric examination to 
determine the nature and etiology of his 
claimed psychiatric disorder.  All 
indicated tests must be conducted.  The 
claims folder and a copy of this REMAND 
must be made available to and reviewed by 
the examiner prior to the requested 
study.  The examiner should specifically 
include or exclude a diagnosis of PTSD 
and should discuss the medical reports 
which show the diagnosis of PTSD.  If 
PTSD is diagnosed, the criteria upon 
which such diagnosis is made, including 
identification of the stressor(s), should 
be indicated, to include what evidence 
constituted an independently verified 
stressor.  The examiner must make any 
diagnosis of PTSD based on the diagnostic 
criteria set forth in DSM-IV.  A complete 
rationale for any opinion expressed must 
be provided.  The report of the 
examination should be associated with the 
veteran's claims folder. 

4.  After the development requested 
hereinabove has been completed to the 
extent possible, the RO should again 
review the veteran's claim.  If any 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be furnished with a Supplemental 
Statement of the Case and given the 
opportunity to respond thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs

